Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20 and 21 are now pending.
Claim Rejections - 35 USC § 103
Claims 1-6, 8-14, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2017/0265533 to Gueritee et al (Gueritee) in view of US PGPub. 2020/0081462 to Vandenheste et al (Vandenheste).
	As recited in independent claims 1, 11 and 18, Gueritee discloses a heated garment (202, Fig. 2 & ¶¶ 143-145) a method of heating and a method of making a heated garment comprising “at least one heating element [206a-206s]... proximate an internal surface of the garment; a temperature sensor [210, ¶ 162]... to measure a temperature outside of the garment; a motion sensor [214, ¶¶ 164-165]... to measure movement of the garment; and a controller [208, ¶¶ 157-160]... to adjust power to the... heating element [206s-206s] based on signals received from the temperature sensor [210] and the motion sensor [214],” as claimed.
Each of independent claims 1, 11 and 18 differs from Gueritee in calling for the controller to utilize “a machine learning model… to: receive as input (i) a temperature measurement… and (ii) a movement measurement… and provide as output a power level.” Vandenheste discloses, at ¶¶ 2, 3, 7, 8, 31, 34 and 80-83 (inter alia), a machine learning model to control a garment heater that receives as input (i) a temperature measurement and (ii) a movement measurement and provides as output a power level. It would have been obvious to adapt the heated garment machine learning model of Vandenheste to the heated garment of Gueritee to enable the garment to learn a user’s preferences and thereby spare the wearer from having to remake all system settings each time the garment is worn.
	The method of using the heated garment, as recited in claim 11, and the method of making the heated garment, as recited in claim 18, both follow straightforwardly and necessarily from the above cited structure.
	As recited in claim 2, Gueritee discloses “a resistive heating element [206a-206s, ¶ 146].”
	  As recited in claim 3, Gueritee discloses a “first heating element proximate a back side of the garment and a second heating element proximate a front side of the garment [206a-206s, Figs. 2 & 3, ¶ 145].”
	As recited in claims 4 and 12, Gueritee discloses the garment 202 to be “a shirt [¶ 141].”
	As recited in claims 5 and 13, Gueritee discloses “the temperature sensor [210]... proximate an exterior surface of the garment [¶¶ 161-162].”
	As recited in claims 6 and 14, Gueritee discloses “an accelerometer [214]... on the garment [¶¶ 161-162].”
	As recited in claim 8, Gueritee discloses “a second temperature sensor [204a-204s]... proximate the internal surface [Figs. 2 & 3, ¶ 143].”
	As recited in claims 9 and 17, Gueritee discloses “control [of] a temperature inside the garment based on a signal received from the second temperature sensor [204a-204s, ¶ 158].”
	As recited in claim 10, Gueritee discloses “the controller [208, 1000]... to adjust the power based on [a] heating preference of a wearer of the garment [¶¶ 157-158, 225-245].”
	As recited in claim 20, Gueritee discloses the garment (202).
And as recited in claim 21, while Gueritee does not disclose a machine learning model comprising a neural network, the machine learning model of Vandenheste does, at ¶ 52.
Claim Rejections - 35 USC § 103
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gueritee in view of Vandenheste, as applied to claims 1-6, 8-14, 17, 18, 20 and 21 above, and further in view of US PGPub. 2012/0238845 to Yang.
Claims 7 and 15 differ from Gueritee in view of Vandenheste only in calling for “a humidity sensor... proximate the internal surface of the garment and... the controller... configured to adjust the power based on a signal from the humidity sensor.” Referring to ¶¶ 97-99 & 118, Yang discloses a humidity sensor (103) proximate the internal surface of a garment, and a controller configured to adjust the power based on a signal from the humidity sensor. It would have been obvious to include a humidity sensor in the garment of Geritee when the garment is of the diaper type, as shown by Yang, or to adapt to the perspiration level of the user.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gueritee in view of Vandenheste, as applied to claims 1-6, 8-14, 17, 18, 20 and 21 above, and further in view of US PGPub. 2018/0093121 to Matsuura et al (Matsuura).
Claim 16 differs from Gueritee in view of Vandenheste only in calling for “a controller configured for... proportional.., derivative.., integral control, or any combination thereof. Referring to ¶ 76, Matsuura discloses a controller configured for proportional integral derivative control of a heated garment. It would have been obvious to utilize PID control to enhance control precision.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are rendered moot by the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/13/22